IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


 DALE MICHAEL WAKEFIELD,                    : No. 50 WM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
 D. GREGORY GEARY, PRESIDENT                :
 JUDGE,                                     :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 1st day of October, 2019, the Petition for a Writ of Quo Warranto

is DENIED. The Prothonotary is DIRECTED to strike the name of the judge from the

caption.